DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
The foreign priority document No.2017-169261 filed on September 04, 2017 in Japan has been received and it is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 9 of copending Application No. 16/655,447 (US 2020/0050106) in view of Maruyama et al. (US 2012/0045899).
The copending Application No. 16/655,447 claims a photosensitive composition for EUV light comprising a resin with increased solubility by action of an acid and increased solubility in an alkali developer and a photoacid generator, and wherein the value of A is 0.14 or more, wherein A is 

    PNG
    media_image1.png
    592
    526
    media_image1.png
    Greyscale
 (claims 1 and 2).
The photoacid generator has an anionic moiety and a cationic moiety (claim 2).
The range of 0.14 or more for the A value encompasses the range of 0.15-0.23 in claim 1 of the instant application.
The copending Application No. 16/655,447 fails to claim the method in claim 1 of the instant application.
Maruyama et al.  teach a method for forming a reversed pattern. The method comprises the steps of: 
- forming a resist film by applying a resist material onto a substrate (par.0055);
-exposing the resist film to light through a mask (par.0056);
-developing the exposed resist with a developer to form a resist pattern (par.0056);
-applying a pattern reversal film forming composition on the resist pattern to form a pattern reversal film (par.0054);
-performing etch-back on the pattern reversal film to expose the surface of the resist pattern (par.0054), and 
-removing the resist pattern to form a reversed pattern (par.0054). 
The resist may be a chemically-amplification type positive resist comprising a binder increasing the alkali dissolving rate by a photoacid generator (par.0059).
The photosensitive composition of the copending Application No. 16/655,447 is a chemically-amplification type positive resist comprising a binder increasing the alkali dissolving rate by a photoacid generator. 
Therefore, it would have been obvious to one of ordinary skill in the art to use the photosensitive composition of the copending Application No. 16/655,447 as the chemically-amplification type positive resist in the process of Maruyama et al.
The copending Application No. 16/655,447 further claims that the resin may comprise iodine atoms (claim 1).
The copending Application No. 16/655,447 further claims that the photosensitive composition is exposed with EUV light in the process of forming a pattern (claim 9).
The method of claims 1, 2, and 9 of the copending Application No. 16/655,447 modified by Maruyama et al. is equivalent to the method in claims 1, 2, 7, and 9 of the instant application.
The copending Application No. 16/655,447 further claims that the volume of an acid generated from the photoacid generator is 240Å or more (claim 3). This range encompasses the range in claim 6 of the instant application.
The copending Application No. 16/655,447 further claims that the resin has an acid group having an acid dissociation constant of 13 or less (claim 5), same as in claim 4 of the instant application.
The copending Application No. 16/655,447 further claims that a content of the acid group is 0.80 to 6.00 mmol/g (claim 6). The range encompasses the range in claim 5 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2012/0045899) in view of Inoue et al. (US 2015/0017576).
With regard to claims 1 and 7, Maruyama et al.  teach a method for forming a reversed pattern. The method comprises the steps of: 
- forming a resist film by applying a resist material onto a substrate (par.0055);
-exposing the resist film to light through a mask (par.0056);
-developing the exposed resist with a developer to form a resist pattern (par.0056);
-applying a applying a pattern reversal film forming composition on the resist pattern to form a pattern reversal film (par.0054);
-performing etch-back on the pattern reversal film to expose the surface of the resist pattern (par.0054), and 
-removing the resist pattern to form a reversed pattern (par.0054). 
Maruyama et al.  teach that the resist may be a chemically-amplification type positive resist comprising a binder increasing the alkali dissolving rate by a photoacid generator (par.0059), but fail to teach the resist composition in claim 1.
Inoue et al. further teach an extreme ultraviolet-sensitive (EUV) resin composition containing (A) a resin having an acid-decomposable group and increasing the solubility in an alkali developer by the action of an acid (abstract, par.0078). The resist composition allows for forming patterns with high resolution, good profile (par.0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the extreme ultraviolet-sensitive (EUV) resin composition for forming a resist pattern by EUV exposure of Inoue et al. in the process of Maruyama et al., in order to obtain a resist pattern with good profile and high resolution.
Inoue et al. teach the resist composition of Example 5 which has A=0.146 (see paragraph 8 of the Office Action mailed on July 28, 2022). This value is not within the claimed range for A
However, Inoue et al. teach that the resin (A) may be included in the resist composition in an amount of 45-95mass% (par.0283), and acid generator may be included in an amount of 5-55mass% (par.0462).
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a resist composition with the desired A value, based on Inoue’s teachings regarding the components/amount of each component of the resist composition.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)(MPEP 2144.05 II.A. Optimization Within Prior Art Conditions or Through Routine Experimentation)
For example, a resist composition may comprise 5wt% PAG-2, 2.1wt% basic compound C-2, and 92.9 wt% of Poly-5 (modified Example 5). The amounts of PAG-2 and resin (Poly-5) are within the ranges in par.0283 and par.0462.
Poly-5 is represented by the formula:

    PNG
    media_image2.png
    175
    291
    media_image2.png
    Greyscale
(par.0686).
PAG-2 is represented by the formula:

    PNG
    media_image3.png
    242
    305
    media_image3.png
    Greyscale
(par.0687).
C-2 is tetrabutylammonium hydroxide (par.0690).
Therefore, 100 gr solid composition comprises:
 -92.9 gr polymer (71.43 gr/0.264 mol Unit 1 and 21.54gr/0.066 mol Unit 2);
-5 gr/0.0073 mol PAG-2 (molecular weight of 676 g/mol), and 
-2.1 gr/0.00813 mol basic compound C-2 (molecular weight of 258 g/mol).
The content of individual atoms:

C
H
N
O
F
S
I
Unit 1
11
8
0
1
6
0
0
Unit 2
22
30
0
2
0
0
0
PAG-2
34
38
0
8
2
2
0
C-2
16
37
1
1
0
0
0


The atomic content (mol per 100 gr solid composition):

C
H
N
O
F
S
I
Unit 1
2.90
2.11
0
0.26
1.58
0
0
Unit 2
1.45
1.98
0
0.13
0
0
0
PAG-2
0.25
0.28
0
0.06
0.01
0.001
0
C-2
0.130
0.300
0.008
0.008
0
0
0
Total
4.73
4.67
0.0081
0.46
1.59
0.001
0

Total-11.54 mols
Molar ratios (to be used when calculating A):
C
H
N
O
F
S
I
0.41
0.4
0.0007
0.04
0.14
0.0009
0


The value A=0.151, which meets the limitations of claim 1.
The method of Maruyama modified by Inoue is equivalent to the method of claims 1 and 7.
With regard to claim 2, the Poly-5 is a resin whose solubility in an alkaline developer increases by the action of an acid (par.0143, par.0159).
PAG-2 comprises an anionic portion and a cationic portion.
With regard to claim 3, the resist composition comprises PAG-2 in an amount of 26wt% (Table 1 in par.0704 Of Inoue et al.). This amount is within the claimed range.
With regard to claim 4, the Poly-5 comprises hexafluoroisopropanol groups in Unit 1. The specification of the instant application defines hexafluoroisopropanol groups as acid group with an acid dissolution constant of 13 or less (see par.0021).
With regard to claim 5, 1 gr Poly-5 comprises 0.76 g/2.844 mmol Unit 1.
Therefore, 1gr Poly-5 comprises 2.844 mmol hexafluoroisopropanol groups. This amount is within the claimed range.
With regard to claim 6, the acid generated by PAG-2 has a volume of 271 Å (see par.0687 Of Inoue et al.). This volume is within the claimed range.
With regard to claim 9, Inoue et al. teach that the resin (A) may comprise repeating units with iodonium groups. These repeating units comprise an iodine atom (see par.0248)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2012/0045899) in view of Inoue et al. (US 2015/0017576) as applied to claim 1 above, and further in view of Lin et al. (US Patent 7,399,709)
With regard to claim 8, Maruyama modified by Inoue teach the method of making a reverse pattern of claim 1 (see paragraph 7 above), but fail to teach a method of manufacturing an electronic device.
However, it is well-known that the fabrication of electronic devices may include a pattern reversal method, as evidenced in column 1, lines 5-10 of Lin et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the pattern reversal method of Maruyama modified by Inoue in a method of making an electronic device.

Response to Arguments
Applicant's arguments filed on October 27, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that the objection to the abstract is withdrawn following the filing of a replacement abstract.
On page 8 of the Remarks the applicant argues that none of the references disclose a photosensitive composition having an A value of 0.15 or more or 0.23 or less.
However, the examiner would like to note that Inoue et al. teach that a resist composition may comprise the resin (A) in an amount of 45-95mass% (par.0283), and acid generator in an amount of 5-55mass% (par.0462).Therefore, one of ordinary skill would have been motivated to obtain a modified Example 5 wherein the resist composition comprises 5wt% PAG-2, 2.1wt% basic compound C-2, and 92.9 wt% of Poly-5. Such resist composition has an A value of 0.151 (see paragraph 7 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722